Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application No. 16/305,339 filed on 11/28/2018.
Claims 1-10 are currently pending and have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

claim 1, the three prong test to determine if 35 U.S.C. § 112(f) can be invoked was applied. 

	Claim 1 recites the limitations (1.) “a cost charging determining unit which determines whether to charge”, (2.) “a short range wireless communication unit which receives payment information”, and (3.) “a power supplying unit which supplies the power”.  Thus, these limitations use generic placeholders for the term “means” for performing the claimed function of the respective limitations. The generic placeholder for the term “means” in each limitation is subsequently modified by the functional language “for setting” or “configured to”. The generic placeholder for the term “means” in each limitation is not modified by sufficient structure, material, or acts for performing the claimed functions.
The term “cost charging determining unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “cost charging determining unit” is subsequently modified by the functional language “which determines whether to charge”. The limitation “a cost charging determining unit which determines whether to charge” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation. The non-structural term “cost charging determining unit” is not defined as structure in the specification and has no dictionary definition connoting structure and is not modified before or afterwards by a structural term. The non-structural term “cost charging determining unit” is not subsequently modified by any structural language, limitations or terms in the claim.
The term “a short range wireless communication unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “a short range wireless communication unit” is subsequently modified by the functional language “which receives payment information”. The limitation a short range wireless communication unit which receives payment information” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation, with the corresponding structure or acts being recited as “various short-range wireless communication modules for providing a wireless personal area network (WPAN) as well as a Bluetooth module, a ZigBee module, and a UWB module” (See page 10, lines 10-15 of Applicant’s Specification).
The term “a power supplying unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “power supplying unit” is subsequently modified by the functional language “which supplies the power”. The limitation “a power supplying unit which supplies the power” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation. The non-structural term “power supplying unit” is not defined as structure in the specification and has no dictionary definition connoting structure and is not modified before or afterwards by a structural term. The non-structural term “power supplying unit” is not subsequently modified by any structural language, limitations or terms in the claim.

	Claim 4 recites the limitations (1.) “a supplied electric energy information generating unit which measures a supplied electric energy supplied”, (2.) “a long-distance wireless communication unit which transmits the supplied electric energy information”. 
The term “a supplied electric energy information generating unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “a supplied electric energy information generating unit” is subsequently modified by the functional language “which measures a supplied electric energy supplied”. The limitation “a supplied electric energy information generating unit which measures a supplied electric energy supplied”,” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation. The non-structural term “a supplied electric energy information generating unit” is not defined as structure in the specification and has no dictionary definition connoting structure and is not modified before or afterwards by a structural term. The non-structural term “a supplied electric energy information generating unit” is not subsequently modified by any structural language, limitations or terms in the claim.
The term “a long-distance wireless communication unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “a long-distance wireless communication unit” is subsequently modified by the functional language “which transmits the supplied electric energy information”. The limitation “a long-distance wireless communication unit which transmits the supplied electric energy information” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation. The non-structural term “a long-distance wireless communication unit” is not defined as structure in the specification and has no dictionary definition connoting structure and is not modified before or afterwards by a structural term. The non-structural term “a long-distance wireless communication unit” is not subsequently modified by any structural language, limitations or terms in the claim.

	Claim 7 recites the limitations (1.) “a refund information generating unit which generates refund information”. Thus, this limitation uses a generic placeholder for the term “means” for performing the claimed function of the respective limitations. The generic placeholder for the term “means” in each limitation is subsequently modified by the functional language “for setting” or “configured to”. The generic placeholder for the term “means” in each limitation is not modified by sufficient structure, material, or acts for performing the claimed functions.
The term “a refund information generating unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “a refund information generating unit” is subsequently modified by the functional language “which generates refund information”. The limitation “a refund information generating unit which generates refund information” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation. The non-structural term “a refund information generating unit” is not defined as structure in the specification and has no dictionary definition connoting structure and is not modified before or afterwards by a structural term. The non-structural term “a refund information generating unit” is not subsequently modified by any structural language, limitations or terms in the claim.

	Claim 8 recites the limitations (1.) “an allowable current amount calculating unit which calculates an allowable current amount”
The term “an allowable current amount calculating unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “an allowable current amount calculating unit” is subsequently modified by the functional language “which calculates an allowable current amount”. The limitation “an allowable current amount calculating unit which calculates an allowable current amount” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation. The non-structural term “an allowable current amount calculating unit” is not defined as structure in the specification and has no dictionary definition connoting structure and is not modified before or afterwards by a structural term. The non-structural term “an allowable current amount calculating unit” is not subsequently modified by any structural language, limitations or terms in the claim.

	Therefore, the limitations discussed above are considered to have invoked 35 U.S.C. § 112(f) and should be treated accordingly. Furthermore, no other terms in claims exist that would impart structure to the aforementioned generic placeholder terms to remove these limitations from 35 U.S.C. § 112(f). 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 and the limitations therefrom, as described above, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for “a cost charging determining unit” and “a power supplying unit” that perform the functions of the respective limitations in the claim. Therefore, claim 1 and claims 2-9, by virtue of dependence, are rendered indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 4 and the limitations therefrom, as described above, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the claim 4 is rendered indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 7 and the limitations therefrom, as described above, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for “a refund information generating unit” that performs the functions of the respective limitations in the claim. Therefore, claim 7 is rendered indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 8 and the limitations therefrom, as described above, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for “an allowable current amount calculating unit” that performs the functions of the respective limitations in the claim. Therefore, claim 8 is rendered indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-2, 4, and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, 1-2, 4, and 7-9 are directed to an electric vehicle charging smart outlet (i.e. a machine), and claim 10 is directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow.

 Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-10 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components. 
	
	Claim 1 recites, in part, the following:
Determines whether to charge by comparing a consumed electric energy of an external device corresponding to a plug coupled to the smart outlet and a predetermined allowable electric energy. 


Receives payment information for supplying the power to the external device based on the determination of whether to charge;
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of sales activities and business relations (see MPEP 2106.04(a)(2)(II)).  
	
	Thus, claim 1 recites limitations that are directed towards mental processes and certain methods of organizing human activity (see MPEP 2106.04 (a)(2)). Therefore, claim 1 recites an abstract idea. Further, claims 2-9 recite the same abstract ideas as claim 1 by virtue of dependence.  Furthermore, the following claims recite an additional abstract idea.

	Claim 2 recites, in part, “when the consumed electric energy is equal to or larger than the allowable electric energy […] receives the payment information from the user […] and the power supplying unit supplies the power to the external device for a predetermined operating time corresponding to the payment information”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of sales activities and business relations (see MPEP 2106.04(a)(2)(II)).  
Claim 4 recites, in part, “measures a supplied electric energy supplied to the external device in real time to generate supplied electric energy information”. This limitation, in part, recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis of information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).
	Claim 7 recites, in part, “generates refund information based on a ratio of charging time generated based on a charging start time and a time when the plug is removed from the smart outlet and the predetermined operating time”. This limitation, in part, recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis of information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of sales activities and business relations (see MPEP 2106.04(a)(2)(II)).  
	Claim 8 recites, in part, “calculates an allowable current amount per smart outlet based on an allowable current amount of the building and the number of smart outlets which are currently supplying the power to the external device, among the plurality of smart outlets, when the smart outlet is a master outlet which controls a plurality of smart outlets installed in advance in a building”. This limitation, in part, recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis of information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).
	Claim 10 recites, in part, the following:

Determining whether to charge by comparing a consumed electric energy of an external device corresponding to a plug coupled to the smart outlet and a predetermined allowable electric energy. 
	This limitation, in part, recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis of information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of sales activities and business relations (see MPEP 2106.04(a)(2)(II)).  

Receiving payment information for supplying the power to the external device based on the determination of whether to charge;
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

	Thus, claim 10 recites limitations that are directed towards mental processes and certain methods of organizing human activity (see MPEP 2106.04 (a)(2)). Therefore, claim 1 recites an abstract idea.

	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

Claims 1-2, 4, and 7-10 recite additional elements of a smart outlet, cost-charging determining unit, a short-range wireless communication unit, a power supplying unit which supplies the power to the external device, a user terminal, and transmitting data over a network (communicating payment information between the user terminal and short range communication unit). The smart outlet, cost-charging determining unit, short-range wireless communication unit, and user terminal are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the power supplying unit which supplies the power to the external device is considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)).

	Claim 2 recites the additional elements of transmitting data over a network (communicating payment information between the user terminal and short range communication unit). Transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 4 recites the additional elements of a long distance wireless communication unit, a charging server, and transmitting data over a network (communicating supplied electric energy information between the long distance wireless communication unit, charging server and user terminal). The long distance wireless communication unit and charging server are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).  Transmitting/receiving data over a network is considered an additional element directed to mere 

	Claim 7 recites the additional elements of a refund information generating unit and transmitting data over a network (transmitting refund information between a wireless communication unit and a user terminal). The refund information generating unit is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 8 recites the additional elements of an allowable current amount calculating unit and transmitting data over a network (transmitting an allowable current amount per smart outlet to each of the smart outlets which are currently supplying the power to the external device, among the plurality of smart outlets). The allowable current amount calculating unit is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
	Claim 9 recites the additional elements of a slave outlet, a master outlet, and transmitting information over a network (a short range wireless communication unit receives an allowable current amount per smart outlet calculated). Transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Further, the slave outlet 
 
	Accordingly, the smart outlet, cost-charging determining unit, short-range wireless communication unit, power supplying unit which supplies the power to the external device, user terminal, long distance wireless communication unit, charging server, refund information generating unit, allowable current amount calculating unit, slave outlet, master outlet, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-2, 4, and 7-10 do not recite additional elements that integrate the judicial exception into a practical application. 

	Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-2, 4, and 7-10 are merely left with a smart outlet, cost-charging determining unit, short-range wireless communication unit, power supplying unit which supplies the power to the external device, user terminal, long distance wireless communication unit, charging server, refund information generating unit, allowable current amount calculating unit, slave outlet, master outlet, and features for transmitting data over a network. Claims 1-2, 4, and 7-10 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-2, 4, and 7-10 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered 
	Further, the smart outlet, cost-charging determining unit, short-range wireless communication unit, user terminal, long distance wireless communication unit, charging server, refund information generating unit and allowable current amount calculating unit are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
Furthermore, the power supplying unit which supplies the power to the external device, slave outlet, and master outlet are considered to merely be generally linking the use of the abstract idea (gathering data/information) to a particular technological environment (see MPEP 2106.05(h)). Furthermore, the recitation of program instructions executable by a processor via a memory to perform the abstract idea is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
Viewed as a whole, claims 1-2, 4, and 7-10, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot claims 1-2, 4, and 7-10 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-2, 4, and 7-10 are rejected under 35 U.S.C § 101. 
	 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over King et al. U.S. Publication No. 2011/0148353, hereafter known as King, in view of Rothkopf et al. U.S. Publication No. 2013/0267120, hereafter known as Rothkopf, in further view of Prosser et al. U.S. Publication No. 20120116955, hereafter known as Prosser. 
	Regarding claim 1, 
	A cost-charging determining unit which determines whether to charge by comparing a […] electric energy of an external device corresponding to a plug coupled to the smart outlet and a predetermined allowable electric energy;
	King teaches “charging station 16 includes a shared DC voltage bus 38 […]  Charging station 16 also includes a controller 40 […]  Controller 40 is configured to control contactors 48-56 and to communicate with each vehicle controller 24 to direct and control charging of the vehicles coupled to charging station 16” ( ¶ [0027]). Further, King teaches “the cost to a vehicle owner for plugging into charging station 16 and drawing charging power therefrom may vary per unit charge according to a level of charging mode desired […] charging station 16 may be configured to allow selection of a rapid/sharing charging mode, a non-rapid/non-sharing charging mode, and a non-rapid/sharing charging mode” (¶ [0029]), where “the vehicle owner/operator may be charged at a premium rate, for example, for the ability to rapidly charge the vehicle's energy storage device 22 in the rapid/sharing charging mode” (¶ [0033]). Further, King teaches “energy storage device 122 may be configured, in an embodiment, to have a power limit that does not allow high power rapid charge” (¶[0050]) and “When a vehicle, such as vehicle 6, is plugged into or coupled to charging station 16, controller 40 establishes communication with the controller 24 of vehicle 6 to determine the desired charging mode and other parameters […] other parameters may include, for example, whether the DC nominal voltage of energy storage device 22 is within a given threshold and within minimum and maximum voltage limits of the charging station 16” (¶ [0038]).
	Thus, King teaches a system comprising a charging station controller configured to communicate with a vehicle controller that is plugged into the charging station and the vehicle may either be rapid charged or non-rapid charged depending if the vehicle’s energy storage device has a power limit that allows a high power rapid charge. Further, the charging station controller may determine whether the DC nominal voltage of the vehicle’s energy storage device is within a threshold minimum or maximum voltage limit of the charging station for a rapid 

	The Applicant’s disclosure recites “the consumed electric energy of the external device 1 may be measured by measuring an initial electric energy transmitted from the power supplying unit 230 to the external device 1 by a smart electricity meter (not illustrated), determined based on at least one of […] a rated voltage […] or calculated by various methods for calculating the electric energy” (See pg. 9, lines 15-19). Therefore, the feature for determining the charge rate to a vehicle owner for a selected charging event (such as a premium rate for rapid charge or a reduced rate for non-rapid charge) based on a controller’s determination of whether the DC nominal voltage of the vehicle’s energy storage device is within a threshold voltage limit of the charging station for a particular charging mode (such as determining that the vehicle has a power limit that allows rapid charging) is equivalent to a cost-charging determining unit which determines whether to charge by comparing an electric energy of an external device corresponding to a plug coupled to the smart outlet and a predetermined allowable electric energy.

	[…] receives payment […] for supplying the power to the external device based on the determination of whether to charge […];
	King teaches “the vehicle owner/operator may be charged at a premium rate, for example, for the ability to rapidly charge the vehicle's energy storage device 22 in the rapid/sharing charging mode, while the vehicle owner/operator may be charged at a reduced rate, for example, for sharing the vehicle's power electronics 20 in the non-rapid/sharing charging mode […] The decision of which charging mode to select may be made by the vehicle owner/operator” (¶ [0033]). 
King teaches that if it is determined that a rapid charging mode is selected by a vehicle owner, then a premium rate is charged to the vehicle owner; equivalent to receiving payment for supplying power to the external device based on the determination of whether to charge.  
	
	A power supplying unit which supplies the power to the external device.
	King teaches “Charging station 16 includes a power bus 36 configured to supply or provide power to power electronics 20 of the vehicle 4-8.” (¶ [0026]). Further, “the vehicle is connected to charging station 16 and awaits its turn to rapidly charge its energy storage device 22” (¶ [0030]). 

	Although King teaches that the charging station controller may determine whether the DC nominal voltage of a vehicle’s energy storage device is within a given threshold and within minimum and maximum voltage limits of the charging station for a particular charging mode (equivalent to comparing an electric energy of an external device corresponding to a plug coupled to the smart outlet and a predetermined allowable electric energy), King does not explicitly teach a feature for determining the voltage of the energy storage device that is used for the comparison based on a consumed electric energy of the external device. 

	However, Rothkopf teaches the following:
	[…] a consumed electric energy of an external device corresponding to a plug coupled to the smart outlet […];
	Rothkopf teaches “An electronic device having a housing and a receptacle connector” (see Abstract). Further, Rothkopf teaches “Embodiments of the invention are not limited to receptacle connectors on computing devices and may be used for numerous other electronic devices” (¶ [0005]). Further, Rothkopf teaches “At step 805, a plug connector is physically 
	Examiner notes that the Applicant’s disclosure recites “the consumed electric energy of the external device 1 may be measured by measuring an initial electric energy transmitted from the power supplying unit 230 to the external device 1 by a smart electricity meter (not illustrated), determined based on at least one of […] a rated voltage, and a rated current […] or calculated by various methods for calculating the electric energy” (See pg. 9, lines 15-19). Thus, the features performed by the electrical sensors of a receptacle connector, as taught by Rothkopf, for measuring the voltage and current of a plug that has been mated with the receptacle connector is equivalent to determining a consumed electric energy of an external device corresponding to a plug coupled to the smart outlet.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of King with the teachings of Rothkopf by incorporating the receptacle connector electrical sensors capable of measuring the voltage and current of a plug that has been mated with the receptacle connector, as taught by Rothkopf, into the charging station of King that are configured to communicate with vehicles that have been plugged into the charging station and use the DC nominal voltage information associated with the vehicle’s energy storage device. One of ordinary skill in the art would have been King with a component and feature for determining the voltage and current of a plug that has been mated with the receptacle connector of the charging station when one considers such a modification would result in a “system that may be improved by the incorporation of” such features, as suggested by Rothkopf (¶ [0021]). 

	King in view of Rothkopf does not explicitly teach a short-range wireless communication unit which receives payment information for supplying the power to the external device based on the determination of whether to charge, from a user terminal.

	However, Prosser teaches the following:
	A short-range wireless communication unit which receives payment information for supplying the power to the external device based on the determination of whether to charge, from a user terminal;
	Prosser teaches “receiving a request from a consumer at an electric vehicle charging station to charge at least one of a purchase of electric power for electric vehicle (EV) charging […] to an electrical power utility account” (see Abstract). Further, Prosser teaches “an EV driver initiates a transaction at a public charging station (e.g., an EVCS) by presenting a […] device” (¶ [0058]). Further, Prosser teaches “the system includes contactless charge mechanism (a tag, car or mobile device) which, when waived over a reading device (on EV charging equipment or stand alone reader), will deduct charges from the consumer’s account” (¶ [0086]). 
	
	 Thus, Prosser teaches an EV charging station comprising a reading device that may read an EV driver device (such as a mobile device) that is waived over the reading device and deduct charges from EV driver’s account for the EV charging event; equivalent to a short-range wireless communication unit which receives payment information for supplying the power to the external device from a user terminal. 
King in view of Rothkopf with the teachings of Prosser by incorporating the charging station reading device that is configured to deduct charges from a consumer’s account based on reading information from the consumer’s mobile device that is waived over the charging station reading device, as taught by Prosser, into the system of King in view of Rothkopf that is configured to charge EV drivers different prices for different charging modes (such as rapid and non rapid charging modes). One of ordinary skill in the art would have been motivated to make this modification with the purpose to “provide a convenient manner for consumer to purchase” electrical charge from a charging station, as suggested by Prosser (¶ [0090]). Further, one of ordinary skill in the art would have recognized that the teachings of Prosser are compatible with the system of King in view of Rothkopf as they share capabilities and characteristics; namely they are both systems directed towards charging stations and facilitating the purchase of electrical charge therefrom. 

	Regarding claim 2, 
	King in view of Rothkopf/Prosser teaches the limitations of claim 1. Further, King teaches the following:
	Wherein when the consumed electric energy is equal to or larger than the allowable electric energy, the […] receives the payment […] from the user […] and the power supplying unit supplies the power to the external device […]
	King teaches “the cost to a vehicle owner for plugging into charging station 16 and drawing charging power therefrom may vary per unit charge according to a level of charging mode desired […] charging station 16 may be configured to allow selection of a rapid/sharing charging mode, a non-rapid/non-sharing charging mode, and a non-rapid/sharing charging mode” (¶ [0029]), where “the vehicle owner/operator may be charged at a premium rate, for example, for the ability to rapidly charge the vehicle's energy storage device 22 in the King teaches “energy storage device 122 may be configured, in an embodiment, to have a power limit that does not allow high power rapid charge” (¶[0050]) and “When a vehicle, such as vehicle 6, is plugged into or coupled to charging station 16, controller 40 establishes communication with the controller 24 of vehicle 6 to determine the desired charging mode and other parameters […] other parameters may include, for example, whether the DC nominal voltage of energy storage device 22 is within a given threshold and within minimum and maximum voltage limits of the charging station 16” (¶ [0038]).

	Thus, King teaches that a vehicle’s energy storage device may have a power limit that does not allow rapid charge, and the charging station controller can determine whether the voltage of a vehicle’s energy storage device is within a given threshold or minimum and maximum voltage limit for a charging mode. Further, an owner of a vehicle with an energy storage device that is capable of receiving the rapid charge (as determined by the voltage of the vehicle’s energy storage device) may select the rapid charging mode and charged a premium rate for the rapid charging event; equivalent to when the consumed electric energy is equal to or larger than the allowable electric energy, the system receives the payment from the user and the power supplying unit supplies the power to the external device.

	King in view of Rothkopf does not explicitly teach a short-range wireless communication unit that receives payment information from the user terminal and the power supplying unit supplies the power to the external device for a predetermined operating time corresponding to the payment information.

	However, Prosser teaches the following:
	[…] the short-range wireless communication unit receives the payment information from the user terminal and the power supplying unit supplies the power to the external device for a predetermined operating time corresponding to the payment information. 
	Prosser teaches “receiving a request from a consumer at an electric vehicle charging station to charge at least one of a purchase of electric power for electric vehicle (EV) charging […] to an electrical power utility account” (see Abstract). Further, Prosser teaches “an EV driver initiates a transaction at a public charging station (e.g., an EVCS) by presenting a […] device” (¶ [0058]). Further, Prosser teaches “the system includes contactless charge mechanism (a tag, car or mobile device) which, when waived over a reading device (on EV charging equipment or stand alone reader), will deduct charges from the consumer’s account” (¶ [0086]). Further, Prosser teaches “individual utilities can offer unique discounted tolls to EZ charge customers […] flat rate plans offering unlimited use for a period of time” (¶ [0071]). 

	Thus, Prosser teaches an EV charging station comprising a reading device that may read an EV driver device (such as a mobile device) that is waived over the reading device and deduct charges from EV driver’s account for the EV charging event, where the customers may pay a flat rate for unlimited use of the utility (charging station) for a period of time; equivalent to the short-range wireless communication unit that receives the payment information from the user terminal and the power supplying unit supplies the power to the external device for a predetermined operating time corresponding to the payment information.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of King in view of Rothkopf with the teachings of Prosser by incorporating the charging station reading device that is configured to deduct a flat rate from a consumer’s account to have unlimited use of a charging station for a period of time based on reading information from the consumer’s mobile device that is waived over the charging station reading device, as taught by Prosser, into the system of King in view Rothkopf that is configured to charge EV drivers different prices for different charging modes (such as rapid and non rapid charging modes). One of ordinary skill in the art would have been motivated to make this modification with the purpose to “provide a convenient manner for consumer to purchase” electrical charge from a charging station, as suggested by Prosser (¶ [0090]). Further, one of ordinary skill in the art would have recognized that the teachings of Prosser are compatible with the system of King in view of Rothkopf as they share capabilities and characteristics; namely they are both systems directed towards charging stations and facilitating the purchase of electrical charge therefrom. 

	Regarding claim 3, 
	King in view of Rothkopf/Prosser teaches the limitations of claim 1. Further, King teaches the following:
	Wherein when the consumed electric energy is smaller than the allowable electric energy, the power supplying unit consistently supplies the power to the external device until the plug is removed from the smart outlet. 
	
	King teaches “In the non-rapid/sharing charging mode, the vehicle is connected to charging station 16, and the respective contactors 48, 50 are closed such that the vehicle's charging bus may be coupled to shared DC voltage bus 38.” (¶ [0032]) and “energy storage device 122 may be configured, in an embodiment, to have a power limit that does not allow high power rapid charge […] charging current supplied through shared DC voltage bus 38 to vehicle 6 is directed, via boost control of bi-directional DC-to-DC voltage converters 124-128, to DC bus 62 of vehicle” (¶[0050]). Further,  “When a vehicle, such as vehicle 6, is plugged into or coupled to charging station 16, controller 40 establishes communication with the controller 24 of vehicle 6 to determine the desired charging mode and other parameters […] other parameters may include, for example, whether the DC nominal voltage of energy storage device 22 is within 16” (¶ [0038]). Further, “Controller 40 is configured to control contactors 48-56 and to communicate with each vehicle controller 24 to direct and control charging of the vehicles coupled to charging station 16” ( ¶ [0027]).
	Thus, King teaches that a vehicle’s energy storage device may have a power limit that does not allow rapid charge, and the charging station controller can determine whether the voltage of a vehicle’s energy storage device is within a given threshold or minimum and maximum voltage limit for a charging mode. Therefore, an owner of a vehicle with an energy storage device that is not capable of receiving a rapid-charge (as determined by the voltage of the vehicle’s energy storage device) may only receive a non-rapid charge and the controller of the charging station is configured to control and supply charging of the vehicles coupled/plugged into the charging station; equivalent to when the consumed electric energy is smaller than the allowable electric energy, the power supplying unit consistently supplies the power to the external device until the plug is removed from the smart outlet.

	Regarding claim 10, 
	Determining whether to charge by comparing a […] electric energy of an external device corresponding to a plug coupled to the smart outlet and a predetermined allowable electric energy by a cost-charging determining unit;
	King teaches “charging station 16 includes a shared DC voltage bus 38 […]  Charging station 16 also includes a controller 40 […]  Controller 40 is configured to control contactors 48-56 and to communicate with each vehicle controller 24 to direct and control charging of the vehicles coupled to charging station 16” ( ¶ [0027]). Further, King teaches “the cost to a vehicle owner for plugging into charging station 16 and drawing charging power therefrom may vary per unit charge according to a level of charging mode desired […] charging station 16 may be configured to allow selection of a rapid/sharing charging mode, a non-rapid/non-sharing 22 in the rapid/sharing charging mode” (¶ [0033]). Further, King teaches “energy storage device 122 may be configured, in an embodiment, to have a power limit that does not allow high power rapid charge” (¶[0050]) and “When a vehicle, such as vehicle 6, is plugged into or coupled to charging station 16, controller 40 establishes communication with the controller 24 of vehicle 6 to determine the desired charging mode and other parameters […] other parameters may include, for example, whether the DC nominal voltage of energy storage device 22 is within a given threshold and within minimum and maximum voltage limits of the charging station 16” (¶ [0038]).
	Thus, King teaches a system comprising a charging station controller configured to communicate with a vehicle controller that is plugged into the charging station and the vehicle may either be rapid charged or non-rapid charged depending if the vehicle’s energy storage device has a power limit that allows a high power rapid charge. Further, the charging station controller may determine whether the DC nominal voltage of the vehicle’s energy storage device is within a threshold minimum or maximum voltage limit of the charging station for a rapid charging or non-rapid charging mode and the owner of the vehicle may be billed for the charging event differently according to which charging mode is used.

	The Applicant’s disclosure recites “the consumed electric energy of the external device 1 may be measured by measuring an initial electric energy transmitted from the power supplying unit 230 to the external device 1 by a smart electricity meter (not illustrated), determined based on at least one of […] a rated voltage […] or calculated by various methods for calculating the electric energy” (See pg. 9, lines 15-19). Therefore, the feature for determining the charge rate to a vehicle owner for a selected charging event (such as a premium rate for rapid charge or a reduced rate for non-rapid charge) based on a controller’s determination of whether the DC 

	[…] receiving payment […] for supplying the power to the external device based on the determination of whether to charge […];
	King teaches “the vehicle owner/operator may be charged at a premium rate, for example, for the ability to rapidly charge the vehicle's energy storage device 22 in the rapid/sharing charging mode, while the vehicle owner/operator may be charged at a reduced rate, for example, for sharing the vehicle's power electronics 20 in the non-rapid/sharing charging mode […] The decision of which charging mode to select may be made by the vehicle owner/operator” (¶ [0033]). 
	Thus, King teaches that if it is determined that a rapid charging mode is selected by a vehicle owner, then a premium rate is charged to the vehicle owner; equivalent to receiving payment for supplying power to the external device based on the determination of whether to charge.  
	
	Supplying the power to the external device, by a power supplying unit.
	King teaches “Charging station 16 includes a power bus 36 configured to supply or provide power to power electronics 20 of the vehicle 4-8.” (¶ [0026]). Further, “the vehicle is connected to charging station 16 and awaits its turn to rapidly charge its energy storage device 22” (¶ [0030]). 

King teaches that the charging station controller may determine whether the DC nominal voltage of a vehicle’s energy storage device is within a given threshold and within minimum and maximum voltage limits of the charging station for a particular charging mode (equivalent to comparing an electric energy of an external device corresponding to a plug coupled to the smart outlet and a predetermined allowable electric energy), King does not explicitly teach a feature for determining the voltage of the energy storage device that is used for the comparison based on a consumed electric energy of the external device. 

	However, Rothkopf teaches the following:
	[…] a consumed electric energy of an external device corresponding to a plug coupled to the smart outlet […];
	Rothkopf teaches “An electronic device having a housing and a receptacle connector” (see Abstract). Further, Rothkopf teaches “Embodiments of the invention are not limited to receptacle connectors on computing devices and may be used for numerous other electronic devices” (¶ [0005]). Further, Rothkopf teaches “At step 805, a plug connector is physically connected with a receptacle connector” (¶ [0041]) and “a characteristic of the plug connector is sensed. Several different characteristics may be sensed in several ways […] electrical sensors may sense electrical characteristics, e.g., the resistance or voltage between two contacts, of a plug connector” (¶ [0042]). Further, “an electrical characteristic of one or more contacts of a plug connector or the plug connector itself may be sensed to determine the type of plug connector mated with the receptacle connector […] Electrical sensors may be used to measure electrical characteristics, including resistive, reactive, current, voltage […] This sensed or measured value may be compared against a range of expected values for different types of plug connectors” (¶ [0050]). 
	Examiner notes that the Applicant’s disclosure recites “the consumed electric energy of the external device 1 may be measured by measuring an initial electric energy transmitted from Rothkopf, for measuring the voltage and current of a plug that has been mated with the receptacle connector is equivalent to determining a consumed electric energy of an external device corresponding to a plug coupled to the smart outlet.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of King with the teachings of Rothkopf by incorporating the receptacle connector electrical sensors capable of measuring the voltage and current of a plug that has been mated with the receptacle connector, as taught by Rothkopf, into the charging station of King that are configured to communicate with vehicles that have been plugged into the charging station and use the DC nominal voltage information associated with the vehicle’s energy storage device. One of ordinary skill in the art would have been motivated to modify the charging station of King with a component and feature for determining the voltage and current of a plug that has been mated with the receptacle connector of the charging station when one considers such a modification would result in a “system that may be improved by the incorporation of” such features, as suggested by Rothkopf (¶ [0021]). 

	King in view of Rothkopf does not explicitly teach a short-range wireless communication unit which receives payment information for supplying the power to the external device based on the determination of whether to charge, from a user terminal.

	However, Prosser teaches the following:
	Receiving payment information for supplying the power to the external device based on the determination of whether to charge from a user terminal, by a short-range communication unit;
	Prosser teaches “receiving a request from a consumer at an electric vehicle charging station to charge at least one of a purchase of electric power for electric vehicle (EV) charging […] to an electrical power utility account” (see Abstract). Further, Prosser teaches “an EV driver initiates a transaction at a public charging station (e.g., an EVCS) by presenting a […] device” (¶ [0058]). Further, Prosser teaches “the system includes contactless charge mechanism (a tag, car or mobile device) which, when waived over a reading device (on EV charging equipment or stand alone reader), will deduct charges from the consumer’s account” (¶ [0086]). 
	
	 Thus, Prosser teaches an EV charging station comprising a reading device that may read an EV driver device (such as a mobile device) that is waived over the reading device and deduct charges from EV driver’s account for the EV charging event; equivalent to a short-range wireless communication unit which receives payment information for supplying the power to the external device from a user terminal. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of King in view of Rothkopf with the teachings of Prosser by incorporating the charging station reading device that is configured to deduct charges from a consumer’s account based on reading information from the consumer’s mobile device that is waived over the charging station reading device, as taught by Prosser, into the system of King in view of Rothkopf that is configured to charge EV drivers different prices for different charging modes (such as rapid and non rapid charging modes). One of ordinary skill in the art would have been motivated to make this modification with the purpose to “provide a convenient manner for consumer to purchase” electrical charge from a charging station, as suggested by Prosser (¶ [0090]). Further, one of ordinary skill in the art would have recognized Prosser are compatible with the system of King in view of Rothkopf as they share capabilities and characteristics; namely they are both systems directed towards charging stations and facilitating the purchase of electrical charge therefrom. 
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over King et al. U.S. Publication No. 2011/0148353, hereafter known as King, in view of Rothkopf et al. U.S. Publication No. 2013/0267120, hereafter known as Rothkopf, in further view of Prosser et al. U.S. Publication No. 20120116955, hereafter known as Prosser, in further view of Dorn et al. U.S. Publication No. 2013/0211988, hereafter known as Dorn. 
	Regarding claim 4, 
	King in view of Rothkopf/Prosser teaches the limitations of claim 2. Further, King teaches the following:
	A supplied electric energy information generating unit which measures a supplied electric energy supplied to the external device in real time to generate supplied electric energy information; and
	King teaches “the controller 24 of vehicle 6 may be configured to monitor energy storage device 22 using known algorithms to prevent overcharge” (¶ [0039]). 	

	King in view of Rothkopf/Prosser does not explicitly teach a long-distance wireless communication unit which transmits the supplied electric energy information to a charging server, wherein the charging server transmits the supplied electric energy information to the user terminal in real time.

	However, Dorn teaches the following:
	A long-distance wireless communication unit which transmits the supplied electric energy information to a charging server, wherein the charging server transmits the supplied electric energy information to the user terminal in real time.
	Dorn teaches “A smart meter (SM) may be integrated with the charging stations 106” (¶ [0027]). “The smart meters and devices may collect power usage data, including amount of power drawn from the power grid 104, during what periods of the day and according to vehicle identification. This data may be sent to an operating center 110 for the EV charging infrastructure management system 100.“ (¶ [0028]). Further, “intelligent meters (sometimes called “smart meters”) are a type of advanced meter that identifies consumption […] The smart meter may then communicate that information via some network” (¶ [0007]).  Further, “co-location applications 170 may receive data and analytics information from the operating center 110. […] the co-location applications 170 may include […] and a Web 2.0 & mobile device application 178” (¶ [0043]).   “The Web 2.0 & mobile device application 178 may be executed from a server and displayed on mobile devices 103, containing information such as rate information, usage data and billing information associated with a customer's power usage from EV charging, for instance […] The mobile device user may then start and stop a charging session directly from the mobile (or other handheld smart) device, and receive real-time charging status notifications.” (¶ [0044]). 
	Thus, Dorn teaches a smart meter (integrated into a charging station) that may collect a customer’s power usage data associated with EV charging at a charging station and communicate the power usage data to an operating center server. The operating center server may communicate with a mobile device application that is configured to receive the usage data and provide a customer’s mobile device application with real time charging status notifications; equivalent to a long-distance wireless communication unit which transmits the supplied electric energy information to a charging server, wherein the charging server transmits the supplied electric energy information to the user terminal in real time.  
 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of King in view of Rothkopf/Prosser with the teachings of Dorn by incorporating the smart meter that is configured to collect power usage data associated with a customer’s usage of an EV charging station and communicating the data to a server that is configured to provide the customer’s mobile device application with real-time charging status notifications based on the power usage data, as taught by Dorn. One of ordinary skill in the art would have been motivated to modify the system and charging stations of King in view of Rothkopf/Prosser with these features taught by Dorn when one considers such a modification helps “efficiently and effectively manage charging stations” (¶ [0008]), as suggested by Dorn. Further, one of ordinary skill in the art would have recognized that the teachings of Dorn are compatible with the system of King in view of Rothkopf/Prosser as they share capabilities and characteristics; namely they are both systems directed towards managing EV charging stations. 
	
Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over King et al. U.S. Publication No. 2011/0148353, hereafter known as King, in view of Rothkopf et al. U.S. Publication No. 2013/0267120, hereafter known as Rothkopf, in further view of Prosser et al. U.S. Publication No. 20120116955, hereafter known as Prosser, in further view of Solomon et al. U.S. Publication No. 2015/0202975, hereafter known as Solomon. 
	Regarding claim 5, 

	King in view of Rothkopf/Prosser teaches the limitations of claim 2. Further, King in view of Rothkopf/Prosser does not teach, however Solomon does teach, the following:
Wherein when the plug is recoupled to the smart outlet within a predetermined recoupling allowable time after being removed from the smart outlet within a predetermined initial time, the power supplying unit continuously supplies power to the external device for the predetermined operating time. 
	Solomon teaches “A method and apparatus for generating and managing community sharing and queuing for electric vehicle charging ports […] Upon a port becoming available or about to become available, a notification is sent to the electric vehicle operator that is at the front of the queue that indicates that it is their turn to use the charging port” (¶ [0006]). Further, “the host can configure the station such that each charging session has a charging limit  […] the limit may be […] upon reaching a maximum time limit (e.g., 1 hour)” (¶ [0066]). Further, “Upon determining that the vehicle has been disconnected from the charging port, then flow moves to operation 410” (¶ [0065]). Further, “At operation 410, the network server 120 transmits a message to the EV operator […] The message may include details of the disconnection including the time of the disconnection […] The message may also instruct the EV operator that they may have been disconnected and they should go to their EV to reconnect if possible and if desired […] The notification message may also indicate a time limit in which the EV operator has to respond before moving onto the next EV operator in the queue” (¶ [0071]). 
	Thus, Solomon teaches that an EV operator may connect their vehicle to a charging port during an assigned charging session that may have a maximum time limit (such as an hour). The system may detect if the vehicle has been disconnected before the end of the charging session and send an instruction to the EV operator to reconnect the vehicle to the charging port to continue the charging session before a time limit expires for the EV operator to respond to the instruction. This feature is equivalent to when the plug is recoupled to the smart outlet within a predetermined recoupling allowable time after being removed from the smart outlet within a predetermined initial time, the power supplying unit continuously supplies power to the external device for the predetermined operating time. 
King in view of Rothkopf/Prosser with the teachings of Solomon by incorporating the feature for instructing an EV operator to reconnect a vehicle that has been disconnected from a charging port to continue a timed charging session, where the EV operator has a predetermined time limit to reconnect the vehicle before the charging session is terminated and moved to the next EV operator in a queue for the charging station, as taught by Solomon. One of ordinary skill in the art would have been motivated to make this modification when one considers “although more and more electric vehicle charging stations are being installed, the availability of certain charging stations in a given location may be limited […] as a result, electric vehicle operators may, during periods of high demand, experience difficulty in locating an electric vehicle charging station that is available for charging” (¶ [0005]), as suggested by Solomon. Accordingly, the features taught by Solomon address this difficulty experienced by electric vehicle owners in a manner that convenience is improved for customers waiting to use a charging station.  Further, one of ordinary skill in the art would have recognized that the teachings of Solomon are compatible with the system of King in view of Rothkopf/Prosser as they share capabilities and characteristics; namely they are both systems directed towards managing EV charging stations.

	Regarding claim 6, 
	King in view of Rothkopf/Prosser teaches the limitations of claim 2. Further, King in view of Rothkopf/Prosser does not teach, however Solomon does teach, the following:

	Wherein when the plug is recoupled to the smart outlet after the predetermined recoupling allowable time after being removed from the smart outlet within the predetermined initial time, the power supplying unit stops supplying the power to the external device. 
	Solomon teaches “A method and apparatus for generating and managing community sharing and queuing for electric vehicle charging ports […] Upon a port becoming available or about to become available, a notification is sent to the electric vehicle operator that is at the front of the queue that indicates that it is their turn to use the charging port […] The notification may allow the electric vehicle operator to accept and acknowledge the availability of the charging port that provides their intention to use the charging port […] the charging port will be placed on hold for at least a predefined amount of time such that only that electric vehicle operator may use that charging port” (¶ [0006]). Further, “the host can configure the station such that each charging session has a charging limit […] the limit may be […] upon reaching a maximum time limit (e.g., 1 hour)” (¶ [0066]). Further, “Upon determining that the vehicle has been disconnected from the charging port, then flow moves to operation 410” (¶ [0065]). Further, “At operation 410, the network server 120 transmits a message to the EV operator […] The message may include details of the disconnection including the time of the disconnection […] The message may also instruct the EV operator that they may have been disconnected and they should go to their EV to reconnect if possible and if desired […] The notification message may also indicate a time limit in which the EV operator has to respond before moving onto the next EV operator in the queue” (¶ [0071]). 
	Thus, Solomon teaches that an EV operator may accept a charging session for a using a charging port, where the charging port is placed on hold and only the EV operator that is scheduled for the charging port may use the charging port. Further, the EV operator may connect their vehicle to the charging port during an assigned charging session that may have a maximum time limit (such as an hour). The system may detect if the vehicle has been disconnected before the end of the charging session and send an instruction to the EV operator to reconnect the vehicle to the charging port before a time limit expires for the EV operator and moved to the next EV operator in a queue for the charging station. Thus, one of ordinary skill in the art would recognize that if the EV operator does not reconnect their vehicle to the charging 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of King in view of Rothkopf/Prosser with the teachings of Solomon by incorporating the feature for ending an EV operator’s charging session at a charging port in the event that they disconnect their vehicle and do not reconnect the vehicle within a time limit, and placing the charging station on hold such that it may only be used by EV operators that are assigned to use the charging port, as taught by Solomon.  One of ordinary skill in the art would have been motivated to make this modification when one considers “although more and more electric vehicle charging stations are being installed, the availability of certain charging stations in a given location may be limited […] as a result, electric vehicle operators may, during periods of high demand, experience difficulty in locating an electric vehicle charging station that is available for charging” (¶ [0005]), as suggested by Solomon. Accordingly, the features taught by Solomon address this difficulty experienced by electric vehicle owners in a manner that convenience is improved for customers waiting to use a charging station. Further, one of ordinary skill in the art would have recognized that the teachings of Solomon are compatible with the system of King in view of Rothkopf/Prosser as they share capabilities and characteristics; namely they are both systems directed towards managing EV charging stations.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over King et al. U.S. Publication No. 2011/0148353, hereafter known as King, in view of Rothkopf et al. U.S. Rothkopf, in further view of Prosser et al. U.S. Publication No. 20120116955, hereafter known as Prosser, in further view of Solomon et al. U.S. Publication No. 2015/0202975, hereafter known as Solomon, in further view of Washiro et al. U.S. Patent No. 9,669,722, hereafter known as Washiro.  

	Regarding claim 7, 
	King in view of Rothkopf/Prosser/Solomon teaches the limitations of claim 6.

	 King does not explicitly teach a feature for enabling charging stations to communicate billing/payment information with a user mobile device. However, Prosser teaches a system that enables a consumer mobile device to communicate with a charging station, such that the charging station may read the consumer’s account information associated with the mobile device and perform a billing process for a charging service (see Abstract, ¶ [0058], ¶ [0086]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of King in view of Rothkopf with the teachings of Prosser by incorporating the charging station reading device that is configured to interact with a consumer mobile device to perform billing processes for a charging service, as taught by Prosser, into the system of King in view of Rothkopf that is configured to charge EV drivers different prices for different charging modes (such as rapid and non rapid charging modes). One of ordinary skill in the art would have been motivated to make this modification with the purpose to “provide a convenient manner for consumer to purchase” electrical charge and interact with a charging station to perform billing processes, as suggested by Prosser (¶ [0090]). Further, one of ordinary skill in the art would have recognized that the teachings of Prosser are compatible with the system of King in view of Rothkopf as they share capabilities 

	Although King in view of Rothkopf/Prosser/Solomon teaches a feature for enabling a charging station to communicate with a consumer’s mobile device to perform billing operations, King in view of Rothkopf/Prosser/Solomon does not explicitly teach a refund information generating unit which generates refund information based on a ratio of a charging time generated based on a charging start time and a time when the plug is removed from the smart outlet and the predetermined operating time, wherein the short range wireless communication unit transmits the refund information to the user.

	However, Washiro teaches the following:
	A refund information generating unit which generates refund information based on a ratio of a charging time generated based on a charging start time and a time when the plug is removed from the smart outlet and the predetermined operating time. Wherein the short range wireless communication unit transmits the refund information to the user […].  
	Washiro teaches “a charger 11 as the power supply device and an electric vehicle 12 as an electronic device” (col. 8, lines 63-64). Further, a “control unit 31 is configured by a microcomputer or the like to control the overall operation of the charger 11 […] The control unit 31 includes […] a billing part 31 c […] The billing part 31 c controls the communication unit 32 and performs a billing process on a billing server 14” (col. 6, lines 8-27 ).  Further, “the control unit 31 controls the billing part 31 c to calculate the amount of money that is over-billed from a difference between the amount of electric power corresponding to the amount of money billed and the amount of electric power actually supplied” (col.13, lines 1-5). Further, “the control unit 31 controls the billing part 31 c to perform a billing process such that the over-billed amount 
	Thus, Washiro teaches a feature for billing a customer for an amount of electric power to be charged at a time of charging, where the amount of electric power is measured and associated with a predetermined period of time. Further, Washiro teaches a control unit that is configured to calculate the amount of money that is over-billed from a difference between the amount of electric power corresponding to the amount of money billed and the amount of electric power actually supplied and providing a refund to the customer for the over-billed amount. The features performed by the control unit are equivalent to a refund information generating unit which generates refund information based on a ratio of a charging time generated based on a charging start time and a time when the plug is removed from the smart outlet and the predetermined operating time, wherein the short range wireless communication unit transmits the refund information to the user. 
	It would have been obvious to one of ordinary skill in the art to have modified the system of King in view of Rothkopf/Prosser/Solomon with the teachings of Washiro by incorporating the features for calculating the amount of money that is over-billed from a difference between the amount of electric power corresponding to the amount of money billed and the amount of electric power actually supplied (where the amount of electric power is a predetermined period of time for supplying electric power) and providing a refund to the customer for the over-billed amount, as taught by Washiro. One of ordinary skill in the art would have been motivated to Washiro. Further, one of ordinary skill in the art would have recognized that the teachings of Washiro are compatible with the system of King in view of Rothkopf/Prosser/Solomon as they share capabilities and characteristics; namely they are both systems directed towards managing EV charging stations.
Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over King et al. U.S. Publication No. 2011/0148353, hereafter known as King, in view of Rothkopf et al. U.S. Publication No. 2013/0267120, hereafter known as Rothkopf, in further view of Prosser et al. U.S. Publication No. 20120116955, hereafter known as Prosser, in further view of Ryul et al. KR20110093734, hereafter known as Ryul. 
	Regarding claim 8,
	King in view of Rothkopf/Prosser teaches the limitations of claim 1. Further, King in view of Rothkopf/Prosser does not teach, however Ryul does teach the following:
	An allowable current amount calculating unit which calculates an allowable current amount per smart outlet based on an allowable current amount of the building and the number of smart outlets which are currently supplying the power to the external device, among the plurality of smart outlets, when the smart outlet is a master outlet which controls a plurality of smart outlets installed in advance in the building. 
	Ryul teaches “The present invention provides an electric vehicle charging device capable of shutting off electric power supplied to an electric vehicle in consideration of a maximum allowable electric energy that each household can consume” (¶ [0003]). Further, “Fig. 2 is a diagram briefly illustrating a consumer using a plurality of electric vehicle charging apparatuses according to an exemplary embodiment; The customer charges a plurality of electric vehicles 221, 222, 223 using a plurality of electric vehicle charging apparatuses 211, 212, 213” (¶ [0019]). Further, “according to one aspect, any one electric vehicle charging device 
	Thus, Ryul teaches an electric vehicle charging device capable of shutting off electric power supplied to an electric vehicle in consideration of a maximum allowable electric energy that each household, where the system may comprise a plurality of electric vehicle charging devices in the given location. Further, one of the electric vehicle charging devices among the plurality of charging devices may be a master device and the others be slave devices, where the master EV charging device may compare the electric current supplied from each of the electric vehicle charging devices with the charging permitting current value and control the slave devices; equivalent to an allowable current amount calculating unit which calculates an allowable current amount per smart outlet based on an allowable current amount of the building and the number of smart outlets which are currently supplying the power to the external device, among the plurality of smart outlets, when the smart outlet is a master outlet which controls a plurality of smart outlets installed in advance in the building.

	Wherein the short-range wireless communication unit transmits an allowable current amount per smart outlet to each of the smart outlets which are currently supplying the power to the external device, among the plurality of smart outlets. 
	Ryul teaches “the master electric vehicle charging apparatus 211 can determine the charge allowable current value for each electric vehicle charging apparatus 211, 212, 213. […] the charge allowable current value may be determined to be a different value for each electric vehicle charging apparatus 211, 212, 213. The master electric vehicle charging apparatuses 211, 212 and 213 compare the electric current supplied from each of the electric vehicle charging apparatuses 211, 212 and 213 with the charging permitting current value, , 213)” (¶ [0021]). Further, “the master electric vehicle charging apparatus 211 determines the charge allowable current value for each of the electric vehicle charging apparatuses 211, 212, 213 and supplies the determined charge allowable current value to the slave electric vehicle charging apparatuses” (¶ [0022]). Further, “The slave electric vehicle charging apparatuses 212 and 213 receive the charge allowable current value […] If the current supplied to the electric vehicles 222 and 223 is greater than the charge allowable current value, the slave electric vehicle charging devices 212 and 213 can interrupt the current supplied to the electric vehicles” (¶ [0023]). 
	Thus, Ryul teaches that the master electric vehicle charging device may determine the charge allowable current value for each slave charging device and each slave charging device may receive the charge allowable current value to determine whether the slave charging device should interrupt the current supplied to the electric vehicles; equivalent to a short-range wireless communication unit that transmits an allowable current amount per smart outlet to each of the smart outlets which are currently supplying the power to the external device, among the plurality of smart outlets.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of King in view of Rothkopf/Prosser Ryul by incorporating a feature for configuring one electric charging device among a plurality of electric charging devices at the same location/household to be a master charging device that may determine the charge allowable current value for each of the electric vehicle charging devices, compare the electric current supplied from each of the electric vehicle charging devices with a charging permitting current value associated with the location/household, communicate the charge allowable current value to each of the slave charging devices, and control each of the slave charging devices based on the determined charge allowable current value for each slave charging device, as taught by Ryul. One of ordinary skill in the art would have been motivated to make this modification to the system of King in view of Rothkopf/Prosser when one considers such a feature “appropriately limits the electricity of being consumed in order to charge electric vehicle. The electricity bill is saved” (see Abstract), as suggested by Ryul. Thus, such a modification to the system of King in view of Rothkopf/Prosser would result in a system with reduced costs. Further, one of ordinary skill in the art would have recognized that the teachings of Ryul are compatible with the system of King in view of Rothkopf/Prosser as they share capabilities and characteristics; namely they are both systems directed towards managing EV charging stations.

	Regarding claim 9, 
	King in view of Rothkopf/Prosser teaches the limitations of claim 1. Further, King in view of Rothkopf/Prosser does not teach, however Ryul does teach the following:
	Wherein when the smart outlet is a slave outlet which is controlled by a master outlet which controls a plurality of smart outlets installed in advance in the building, the short-range wireless communication unit receives an allowable current amount per smart outlet calculated by the master outlet. 
	Ryul teaches “The present invention provides an electric vehicle charging device capable of shutting off electric power supplied to an electric vehicle in consideration of a 


	Thus, Ryul teaches a system that comprises a plurality of electric vehicle charging devices in a given location. Further, one of the electric vehicle charging devices among the plurality of charging devices may be a master device and the others be slave devices. Further, the master electric vehicle charging device may determine the charge allowable current value for each slave charging device and each slave charging device may receive the charge allowable current value; equivalent to when the smart outlet is a slave outlet which is controlled by a master outlet which controls a plurality of smart outlets installed in advance in the building, the short-range wireless communication unit receives an allowable current amount per smart outlet calculated by the master outlet.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of King in view of Rothkopf/Prosser with the teachings of Ryul by incorporating a feature for configuring one electric charging device among a plurality of electric charging devices at the same location/household to be a master charging device that may determine the charge allowable current value for each of the electric vehicle charging devices, communicate the charge allowable current value to each of the slave charging devices, and control each of the slave charging devices based on the determined charge allowable current value for each slave charging device, as taught by Ryul. One of ordinary skill in the art would have been motivated to make this modification to the system of King in view of Rothkopf/Prosser when one considers such a feature “appropriately limits the electricity of being consumed in order to charge electric vehicle. The electricity bill is saved” (see Abstract), as suggested by Ryul. Thus, such a modification to the system of King in view of Rothkopf/Prosser would result in a system with reduced costs. Further, one of ordinary skill in the art would have recognized that the teachings of Ryul are compatible with the system of King in view of Rothkopf/Prosser as they share capabilities and characteristics; namely they are both systems directed towards managing EV charging stations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        



/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628